Exhibit 10.4
Restricted Unit Grant
under the
2010 Duncan Energy Partners L.P. Long-Term Incentive Plan

     
Date of Grant:
   
 
   
Name of Grantee:
   
 
   
Number of Units Granted:
   
 
   
Restricted Unit Grant Number:
   

     Enterprise Products Company (formerly EPCO, Inc.) (the “Company”) is
pleased to inform you that you have been granted the number of Restricted Units
set forth above under the 2010 Duncan Energy Partners L.P. Long-Term Incentive
Plan (the “Plan”). A Restricted Unit is a Common Unit of Duncan Energy Partners
L.P. (the “Partnership”) that is subject to the forfeiture and
non-transferability provisions, if any, set forth below in this Agreement (the
“Restrictions”). The terms of the grant are as follows:
     1. One hundred percent (100%) of the Restricted Units shall be fully
vested, i.e., not restricted, on the Date of Grant set forth above (the “Vesting
Date”).
     2. The Restricted Units will be evidenced, at the sole option and in the
sole discretion of the Partnership, either (i) in book-entry form in your name
in the Common Unit register of the Partnership maintained by the Partnership’s
transfer agent or (ii) a unit certificate issued in your name. You shall have
voting rights and shall be entitled to receive all distributions made by the
Partnership on such Restricted Units free and clear of any Restrictions.
     3. To the extent that the grant or vesting of a Restricted Unit results in
the receipt of compensation by you with respect to which the Company or an
Affiliate has a tax withholding obligation pursuant to applicable law, unless
you make other arrangements that are acceptable to the Company or such
Affiliate, you must deliver to the Company or the Affiliate such amount of money
as the Company or the Affiliate may require to meet its tax withholding
obligations under such applicable law. No issuance of an unrestricted Common
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the applicable member of the Company or any of its
Affiliates (collectively, the “Affiliated Group”) to satisfy in full any
applicable tax withholding obligations pursuant to applicable law. For purposes
of this paragraph, unless you make other arrangements or are subsequently
notified to the contrary, applicable member of the Affiliated Group will satisfy
your obligations with respect to any applicable tax withholding by withholding
from the issuance under this Agreement a number of vested Common Units having a
then-fair-market value equal to such tax withholding obligations, based on the
closing price per Common Unit as reported on the New York Stock Exchange (or
other principal stock exchange on which the Common Units are then listed) on the
date of vesting. The Committee has determined that it intends that the Plan meet
the requirements of Rule 16b-3 under the Exchange Act and that the transactions
of the type specified in Rule 16b-3 by non-employee directors and by officers of
the Company (whether or not they are directors) pursuant to the Plan, including
the foregoing net settlement procedure, will be exempt from the operation of
Section 16(b) of the Exchange Act.
     4. Notwithstanding any other provision of this Agreement, neither the
Company nor the Partnership shall be obligated to deliver to you any
unrestricted Common Units if counsel to the Company determines such delivery
would violate any law or regulation of any governmental authority or agreement
between the Company or the Partnership and any national securities exchange upon
which the Common Units are listed or any policy of the Company or any Affiliate
of the Company.

1



--------------------------------------------------------------------------------



 



     5. These Restricted Units are subject to the terms of the Plan, which is
hereby incorporated by reference as if set forth in its entirety herein,
including, without limitation, the ability of the Company, in its discretion, to
amend your Restricted Unit award without your approval. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan shall be the
controlling document. Capitalized terms that are used, but are not defined, in
this Option grant award have the respective meanings provided for in the Plan.
The Plan, as in effect on the Date of Grant, is attached hereto as Exhibit A.

            Enterprise Products Company
(formerly EPCO, Inc.)
            Senior Vice President, Human Resources           

2